Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 14, 2020                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

  161740 & (45)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PROMOTE THE VOTE,                                                                                   Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161740
                                                                   COA: 353977
                                                                   Court of Claims: 20-000002-MZ
  SECRETARY OF STATE,
           Defendant-Appellee,
  and
  HOUSE OF REPRESENTATIVES and SENATE,
            Intervening Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the July 20, 2020 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.

        BERNSTEIN, J., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 14, 2020
         p0811
                                                                              Clerk